IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

THE COTTAGES AT THE HEIGHTS                     )       No. 79994-1-I
CONDOMINIUM OWNERS                              )
ASSOCIATION,                                    )       DIVISION ONE
                                                )
                           Respondent,          )
                                                )
                   v.                           )
                                                )
JAYAKRISHNAN K. NAIR,                           )       UNPUBLISHED OPINION
                                                )
                          Appellant,            )
                                                )
JANE DOE NAIR; and DOES 1-10,                   )
                                                )
                           Defendants.          )

       BOWMAN, J. — Jayakrishnan Nair recorded a lis pendens, giving notice of

his motion to set aside a sheriff’s sale of a condominium and extend the

redemption period. He appeals the trial court’s order canceling the lis pendens.

We conclude the trial court properly canceled Nair’s lis pendens because Nair

has no legal right to title to the condominium. We affirm.

                                           FACTS

       In 2009, Nair bought a condominium unit at the Cottages at the Heights in

Snoqualmie. Shortly after buying the condominium, Nair moved to New Jersey

to pursue a business opportunity, but kept the condominium and used it as a

rental property.




     Citations and pin cites are based on the Westlaw online version of the cited material.
No. 79994-1-I/2


       In May 2012, Nair stopped paying the monthly condominium

assessments. As a result, the Cottages at the Heights Condominium Owners

Association (the Cottages) filed a “Complaint for Collection of and Judicial

Foreclosure of Lien for Unpaid Assessments.”1 Nair did not respond and the

Cottages moved for a default judgment and decree of foreclosure. On October

31, 2014, the court issued a “Default Judgment and Decree of Foreclosure” in the

amount of $14,609.24 plus interest, and ordered that the continuing monthly

assessments be added to the total judgment until satisfied. Nair did not satisfy,

appeal, or supersede the judgment. In May, the court ordered the property sold

at a sheriff’s sale scheduled for June 2017.

       Before the sheriff’s sale, Nair negotiated a “pay off” with the Cottages.

Nair agreed to make four monthly payments of $6,000 and a fifth payment of

$3,030. Nair made only the first payment, so the Cottages rescheduled the

sheriff’s sale for November 13, 2017. At Nair’s request, the Cottages agreed to

postpone the rescheduled sale again so that he could obtain financing to satisfy

the judgment. But Nair again failed to pay the judgment. The condominium

eventually sold at auction on November 27, 2017 to Royal Flush Realty LLC

(RFR) for $32,000, subject to the statutory 12-month redemption period.

       On March 23, 2018, the court executed an “Order Confirming Sale.”

According to the order, “all right, title and interest of [Nair] in and to the above-

described real property was sold by the King County Sheriff for the sum of




       1   The Cottages amended the complaint on June 25, 2014.

                                              2
No. 79994-1-I/3


$32,000.00 to Royal Flush Realty, LLC.” Nair did not object. On April 11, 2018,

the court entered a “Full Satisfaction of Judgment” order.

       The redemption period for the condominium ran from November 27, 2017

to November 27, 2018. On October 4, 2018, RFR served Nair with a “Notice of

Expiration of Redemption Period.” RFR notified Nair that he must pay

$185,314.01 by November 27, 2018 to redeem the property and gave an

“itemized account of the amount” due. The redemption amount included a

payment RFR made of $147,046.34 plus interest to satisfy Nair’s original deed of

trust with Washington Federal Savings Bank. RFR asserted this payment was

necessary to avoid foreclosure by the bank.

       Nair did not redeem the condominium before the November 2018

deadline. The King County Sheriff’s Office filed a “Return on Deed to Real

Property” on December 4, 2018 that issued the deed to the property to RFR.

Three months later, RFR sold the condominium to a third party.

       Fifteen days before the scheduled closing date of March 19, 2019, Nair

filed a “Motion To Set Aside Sheriff’s Sale or Extend Redemption Rights.” Nair

argued that RFR failed “to comply with the redemption statutes.” Nair also

recorded a lis pendens with the King County Recorder’s Office, notifying potential

buyers that he “is disputing the Sheriff’s Sale” and “requesting the Court to

vacate the Sheriff’s Sale and extend the exemption period due to various

irregularities in the judicial foreclosure, redemption and sale process.”2




       2   Nair’s lis pendens incorrectly listed the sale date as November 28, 2018.

                                                 3
No. 79994-1-I/4


        RFR moved to cancel the lis pendens and requested an award of

reasonable attorney fees. The court expedited RFR’s motion and heard oral

argument on March 15, 2019. In a written ruling issued the same afternoon,3 the

court granted RFR’s motion to cancel the lis pendens. The court found that Nair

did not meet “his burden to show that there were any irregularities in proceedings

prior to the Sheriff’s Sale.” The court denied RFR’s request for attorney fees.

        On March 18, Nair recorded a second lis pendens, and RFR moved to

cancel. On March 19, Nair filed a motion for reconsideration of the court’s order

canceling his first lis pendens, which the court denied the same day. Also on

March 19, the court entered an order canceling Nair’s second lis pendens, finding

Nair did not “establish any new justification for the recording and filing of the

[second] lis pendens.” The court also entered a judgment awarding RFR

attorney fees. That same day, Nair recorded a third lis pendens and RFR again

moved to cancel. On March 20, the court canceled the third lis pendens and

awarded RFR more attorney fees.4 Nair appeals only the order canceling his first

lis pendens that the court filed on March 18, 2019.

                                             ANALYSIS

        Nair asserts the trial court erred in canceling his lis pendens because “he

has the right to claim his property he intends to dwell in as a homestead.”5 The



        3   The court filed its order on March 18, 2019.
        4 The court also ordered that it would hold Nair in contempt and impose sanctions if he
filed another lis pendens and that it would consider another lis pendens “invalid” with “no legal
effect.”
        Nair also raises several arguments related to his Motion To Set Aside Sheriff’s Sale or
        5

Extend Redemption Rights. Because Nair appeals only the trial court’s order canceling his lis
pendens, we do not reach those issues.

                                                   4
No. 79994-1-I/5


Cottages argues that because Nair does not have a right in the property, the

recording of the lis pendens was inappropriate and the court correctly canceled

the lis pendens.6 We agree with the Cottages.

       A lis pendens is a way to give notice that a court has acquired jurisdiction

or control over property involved in a lawsuit pending resolution of the action.

See Wash. Dredging & Improvement Co. v. Kinnear, 24 Wash. 405, 406, 64 P.

522 (1901). RCW 4.28.320 provides, in pertinent part:

       At any time after an action affecting title to real property has been
       commenced, or after a writ of attachment with respect to real
       property has been issued in an action, or after a receiver has been
       appointed with respect to any real property, the plaintiff, the
       defendant, or such a receiver may file with the auditor of each
       county in which the property is situated a notice of the pendency of
       the action, containing the names of the parties, the object of the
       action, and a description of the real property in that county affected
       thereby.

       A lis pendens “has no effect on the substantive rights of the parties, but is

merely a method of forcing a purchaser or encumbrancer under a subsequent

recorded conveyance to either set up that claim in the action or be bound by the

judgment therein.” R.O.I., Inc. v. Anderson, 50 Wn. App. 459, 462, 748 P.2d

1136 (1988). A lis pendens is properly filed only “ ‘in an action, a purpose of

which is to affect directly the title to the land in question.’ ” Bramall v. Wales, 29

Wn. App. 390, 395, 628 P.2d 511 (1981) (quoting Cutter v. Cutter Realty Co.,

144 S.E.2d 882, 885, 265 N.C. 664 (1965)).




       6   We deny the Cottages’ motion to dismiss the appeal under RAP 5.2(a).

                                               5
No. 79994-1-I/6


        RCW 4.28.320 gives the trial court the discretion to cancel a lis pendens

upon a showing of good cause.7 Accordingly, we review the trial court’s order

granting a motion to cancel a lis pendens for an abuse of discretion.8 Beers v.

Ross, 137 Wn. App. 566, 575, 154 P.3d 277 (2007). A trial court abuses its

discretion when it grants or denies a motion on untenable grounds or for

untenable reasons. Beers, 137 Wn. App. at 573-74.

        Nair argues that irregularities in the foreclosure, sale, and redemption

process as alleged in his Motion to Set Aside Sheriff’s Sale or Extend

Redemption Rights entitle him to record a lis pendens under RCW 4.28.320.

But Nair misconstrues his motion as an action affecting title to real property.

Here, Nair relinquished any claim to title of the condominium by not superseding9

or appealing the October 2014 Default Judgment and Decree of Foreclosure,

resulting in sale to a good-faith purchaser. See Estate of Spahi v. Hughes-Nw.,

Inc., 107 Wn. App. 763, 769, 27 P.3d 1233 (2001) (“Under Washington law, a trial

court judgment is presumed valid, and unless the judgment is superseded, a

judgment creditor has specific authority to execute on that judgment.”)10; Grand


        7 RCW 4.28.320 states, in pertinent part:
        [T]he court in which the said action was commenced may, at its discretion, at any
        time after the action shall be settled, discontinued or abated, on application of
        any person aggrieved and on good cause shown and on such notice as shall be
        directed or approved by the court, order the notice authorized in this section to be
        canceled of record.
        8 Nair argues that we should review his assignments of error de novo because they
involve issues of statutory construction. We disagree.
        9  RAP 8.1, “Supersedeas Procedure,” provides “a means of delaying the enforcement of
a trial court decision in a civil case in addition to the means provided in CR 62(a), (b), and (h).”
RAP 8.1(a). The rule allows a party to “obtain a stay of enforcement of a decision affecting rights
to possession, ownership or use of real property or of tangible personal property, or intangible
personal property, by filing in the trial court a supersedeas bond.” RAP 8.1(a)(2).
        10   Footnote omitted.

                                                 6
No. 79994-1-I/7


Inv. Co. v. Savage, 49 Wn. App. 364, 370-71, 742 P.2d 1262 (1987) (title

unencumbered when obtained by good-faith purchaser following nonsuperseded

default judgment).

       Nor did Nair raise any claims of irregularity in the sale of the condominium

before the court’s March 2018 Order Confirming Sale. A confirmation order

“creates a final sales contract for the purchase of the property.” Camp Fin., LLC

v. Brazington, 133 Wn. App. 156, 164-65, 135 P.3d 946 (2006).

       “It is a conclusive determination of the regularity of the sale as to all
       persons, of whom the court has jurisdiction, in any other action,
       suit, or proceeding whatever. Where there are no such errors as
       will oust the court of jurisdiction, the order of confirmation
       concludes inquiry into any irregularity attending it.”

Betz v. Tower Sav. Bank, 185 Wash. 314, 325, 55 P.2d 338 (1936) (quoting

Brady v. Ford, 184 Wash. 467, 470, 52 P.2d 319 (1935)). By not objecting to the

Order Confirming Sale of the condominium to RFR, Nair bound himself to the

judicial determination that transferring title was proper.

       Even so, Nair had the chance to regain title to the condominium by paying

RFR the full redemption price. Under RCW 6.23.020(1)(b), “any redemptioner

may redeem the property from the purchaser at any time . . . within one year after

the date of the sale.” Nair did not exercise his statutory right to redeem. Citing

Millay v. Cam, 135 Wn.2d 193, 955 P.2d 751 (1998), Nair now claims that the

redemption period should have been “equitably tolled” because his single

payment toward satisfying the judgment on foreclosure shows his “exercise of

diligence” and amounts to a partial payment of the redemption price. Nair also

asserts he should be excused from paying the full redemption amount because



                                           7
No. 79994-1-I/8


RFR fraudulently represented and “grossly bloated” the redemption price. But

Millay rejected the proposition that a party who disputes a redemption amount

can preserve a property interest by paying only part of the fee during the

redemption period. Millay, 135 Wn.2d at 203. And Nair offers no evidence that

RFR’s redemption price was fraudulent or exaggerated.

       A lis pendens “is not proper where it is filed in anticipation of recovering a

money judgment.” Bramall v. Wales, 29 Wn. App. 390, 395, 628 P.2d 511

(1981). Because Nair has no legal right to title of the condominium, damages

and fees are the only possible remedy should he successfully demonstrate

irregularities in the foreclosure, sale, and redemption process. See S. Kitsap

Family Worship Ctr. v. Weir, 135 Wn. App. 900, 911-12, 146 P.3d 935 (2006)

(citing Richau v. Rayner, 98 Wn. App. 190, 198, 988 P.2d 1052 (1999)). The trial

court did not abuse its discretion in canceling Nair’s lis pendens.

Attorney Fees

       The Cottages seeks attorney fees on appeal. Under RCW 64.34.364(14),

a condominium association

       shall be entitled to recover any costs and reasonable attorneys’
       fees incurred in connection with the collection of delinquent
       assessments, whether or not such collection activities result in suit
       being commenced or prosecuted to judgment. In addition, the
       association shall be entitled to recover costs and reasonable
       attorneys’ fees if it prevails on appeal and in the enforcement of a
       judgment.

We award attorney fees to the Cottages as the prevailing party, subject to

compliance with RAP 18.1.




                                          8
No. 79994-1-I/9


      We affirm the court’s order canceling Nair’s lis pendens.




WE CONCUR:




                                       9